Opinion issued October 28, 2010.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00890-CR
———————————
In re Jason Kennedy, Relator

 

 

Original Proceeding on Petition for Writ of Mandamus
 

 
MEMORANDUM OPINION
          Relator,
Jason Kennedy, has filed a pro se petition for writ of mandamus, requesting
that this Court compel the trial court to respond to Relator’s motion for
judgment nunc pro tunc.[1]  
          We deny
the petition for writ of mandamus.  
PER CURIAM
Panel
consists of Justices Keyes, Higley, and Bland.
Do
not publish.  Tex. R. App. P. 47.2(b). 

 




[1]
          Relator was convicted of
possession of cocaine with intent to deliver in trial court cause number
1251745 in the 179th District Court of Harris County, Texas, the Honorable
Randy Roll presiding.